Citation Nr: 0726954	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (coronary artery disease), to include as secondary to 
service-connected adenocarcinoma of the prostate.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1961, May 1961 to January 1971, and February 1971 to June 
1977, in the Air Force, the Marine Corps and the Army.  
Additionally, the veteran served honorably during two tours 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have arteriosclerotic heart disease 
during service or within one year of discharge from service.

3.  The veteran's arteriosclerotic heart disease was not 
caused or worsened by a service-connected disability, 
including adenocarcinoma of the prostate.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in service, 
presumed to have been incurred in service, nor is such a 
disability the proximate result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim. 

In letters both dated in September 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was not provided.  The Board specifically finds, 
however, that the veteran is not prejudiced as he was given 
specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the September 2003 notices were given prior to the 
appealed AOJ decision, dated in March 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and the Board.  In October 2004, both 
the veteran and his wife appeared and testified at a personal 
hearing with a Decision Review Officer at the Boise RO.  VA 
is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As 
such, the Board will not remand this case for a medical 
examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  The Board acknowledges 
that the claims folder does not contain the veteran's 
complete service medical records (SMRs).  VA requested these 
missing SMRs, but they are unable to be located.  VA 
requested that if the veteran had any copies of his SMRs, he 
should submit them for consideration.  During the personal 
hearing, the veteran indicated that even if he did have those 
records, his home burned down along with all his belongings.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Therefore, the Board now turns to the merits of the 
veteran's claim.  

The veteran contends that the onset of his arteriosclerotic 
heart disease appeared while in service, or alternatively, it 
was caused as a result of his service-connected 
adenocarcinoma of the prostate (prostate cancer).  During his 
personal hearing, the veteran testified that in the summer of 
1965, he experienced what he now believes could have been a 
myocardial infarction.  He testified that he felt "empty" 
and "blah," and then suddenly felt cold and clammy.  During 
his testimony, the veteran noted the similarity between his 
symptoms in the summer of 1965 to his post-service heart 
attacks, but noted that the symptoms in Vietnam were not as 
extreme as those associated with his post-service heart 
attacks.  He testified that approximately one year prior to 
the hearing he had a "quiet heart attack," and the same 
thing may have occurred to him in Vietnam.  In the veteran's 
substantive appeal to the Board, he noted that the stress 
brought on by prostate cancer may have contributed to his 
heart condition.  

The medical evidence of record does not indicate any in-
service symptoms or incidents indicating the onset of 
arteriosclerotic heart disease.  The veteran served honorably 
for twenty years in three branches of the military, including 
two tours in the Republic of Vietnam.  In his February 1971 
enlistment medical examination, the veteran was deemed 
acceptable for enlistment in the Army.  Additionally, the 
examination reflected the veteran's blood pressure at 134/80 
and noted that his heart was "normal."  The only defect 
noted in this report was a skin condition.  The veteran 
indicated, in his own words, that his health was 
"excellent," except for a skin rash.  There is no mention 
of any heart condition, or symptoms that could indicate a 
heart condition, in his chronological record of medical care, 
dated from July 1971, to February 1975.  

Pursuant to the veteran's November 1999 private treatment 
records, the veteran related a history of heart-related 
problems and treatment for blockages in his coronary arteries 
since 1985.  There are no treatment records associated with 
the claims file from February 1975 to November 1999.  
According to the medical evidence of record, the veteran was 
diagnosed as having and treated for prostate cancer in 2002.  
There is no finding in any post-2002 treatment records that 
indicate any connection between the prostate cancer diagnosis 
and the veteran's arteriosclerotic heart disease.       

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as arteriosclerotic 
heart disease, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is codification of interpretation 
of existing law as announced by the Court in Allen v. Brown, 
7 Vet. App. 439 (1995).  

A review of the record shows no medical evidence of the 
veteran having a heart condition in service or for years 
thereafter.  Further, there is no medical evidence linking 
any current heart condition to any incident in the veteran's 
active service.  To the extent the veteran is contending that 
he has had heart problems since service, his contentions are 
outweighed by post-service medical evidence showing treatment 
for arteriosclerotic heart disease, which occurred at the 
earliest in 1985, eight years after discharge from service, 
and the lack of evidence in his service medical records 
showing any heart condition in his twenty years of honorable 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  

As such, the Board finds that notwithstanding the lack of 
service medical records to corroborate the veteran's 
contention that he suffered a heart attack while in service, 
there is no evidence of a continuity of symptomatology to 
relate his current complaints to an alleged in-service heart 
attack.  His statements, standing on their own, are 
insufficient to establish a relationship between the current 
diagnosis and an alleged in-service heart attack that is not 
medically related to the veteran's period of service and/or 
an injury sustained therein.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that 
arteriosclerotic heart disease, or any heart condition, was 
incurred during service or shown within one year of discharge 
from service.

Additionally, there is no competent medical evidence linking 
the veteran's arteriosclerotic heart disease to his prostate 
cancer.  The only evidence relating the two is an assertion 
from the veteran in his substantive appeal to the Board.  The 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
service connection for arteriosclerotic heart disease as 
secondary to a service-connected disability, including 
adenocarcinoma of the prostate, is denied.


ORDER

Service connection for arteriosclerotic heart disease is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


